DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 11, 14-15, 29, and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levin et al., (US 20190247108; hereinafter Levin). 
With respect to claim 1, Levin discloses (Figure 1) a method for ablating tissue, the method comprising: applying a first radio frequency ablation current (a first ablation signal) to ablate a target tissue; and applying a second radio frequency ablation current (a second ablation signal) to ablate the target tissue; wherein the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:4 to 1:400 ([0006], [0010]-[0011], [0029]-[0030]). 
With respect to claim 3, Levin further discloses that the first radio frequency ablation current and the second radio frequency ablation current are applied in sequence to the target tissue ([0006], [0010]-[0011], [0029]-[0030], [0047]).
With respect to claim 4, Levin further discloses that the first radio frequency ablation current is in the range of 50 kHz to 550 kHz ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 5, Levin further discloses that the second radio frequency ablation current is in the range of 600 kHz to 10,000 kHz ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 8, Levin further discloses that the first radio frequency ablation current is applied over a first time period at a first power level and the second radio frequency is applied over a second time period at a second power level, and wherein each of the first power level and the second power level are sufficiently high to ablate the target tissue site ([0006], [0010]-[0011], [0029]-[0030]).
With Respect to claim 11, Levin further discloses that the second time period occurs immediately after the first time period ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 14, Levin further discloses that the first radio frequency ablation current and the second radio frequency ablation current are transmitted along the same electrical pathway, at the frequency source ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 15, Levin further discloses that the first radio frequency ablation current 25Atty. Docket No. 1464.1001101 and the second radio frequency ablation current are generated between a first electrode and a second electrode, and wherein the first electrode and the second electrode operate in a monopolar arrangement ([0006], [0010]-[0011], [0029]-[0031]).
With respect to claim 29, Levin discloses (Figure 1) a medical device (20) for ablating tissue, the device comprising: a radio frequency generator (22) configured to provide a first radio frequency ablation 27Atty. Docket No. 1464.1001101current (a first ablation signal) to a target tissue and a second radio frequency ablation current (a second ablation signal) to the target tissue; wherein the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:2 to 1:400 ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 31, Levin further discloses that the first radio frequency ablation current is in the range of 50 kHz to 550 kHz ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 32, Levin further discloses that the second radio frequency ablation current is in the range of 600 kHz to 10,000 kHz ([0006], [0010]-[0011], [0029]-[0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 7, 10, 12, 16, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, as applied to claims 1 and 8, and further in view of Hirsch et al., (US 5542916; hereinafter Hirsch).
With respect to claims 2 and 12, although Levin discloses all elements of the method of claims 1 and 8, Levin fails to disclose that the first and second radiofrequency ablation currents are applied simultaneously. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are applied simultaneously to the target tissue (Hirsch, claim 1 and Fig. 5, [0170] and [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for ablating tissue of Levin to include the capability of simultaneous delivery of two radiofrequency ablation currents in order to more effectively treat the targeted tissue. 
With respect to claim 6, although Levin discloses all elements of the method of claim 1, Levin fails to disclose a first and second current path. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path (Hirsch; [0022] and [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of ablation of Levin with the first and second radiofrequency current paths of Hirsch in order to more effectively treat the targeted tissue.
With respect to claim 7, although Levin discloses all elements of claim 1, Levin fails to disclose a current configuration that maximizes ablation volume. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are configured to maximize the total volume of target tissue to be ablated (Hirsch; [0030] and Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin with the current configuration to maximize ablation volume of Hirsch in order to more effectively treat the targeted tissue.
With respect to claim 10, although Levin discloses all elements of claim 8, Levin fails to disclose a time overlap between a first and second time period of ablation current duration. However, in the same field of endeavor, Hirsch teaches wherein at least a portion of the first time period overlaps with at least a portion of the second time period (Hirsch, [0024] and Fig. 5, [0170] and [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin with first and second radiofrequency duration overlaps in order to more effectively treat the targeted tissue.
With respect to claim 16, although Levin discloses all elements of claim 1, Levin fails to disclose that the first radio frequency ablation current and the second radio frequency ablation current are generated between a first electrode and a second electrode, and wherein the first electrode and the second electrode operate in a bipolar arrangement. However, in the same field of endeavor, Hirsch teaches wherein a device in which the first radio frequency ablation current and the second radio frequency ablation current are generated between a first electrode and a second electrode, and wherein the first electrode and the second electrode operate in a bipolar arrangement (Hirsch, [0024], [0027], [0170], [0172]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin with a bipolar arrangement as well, in order to more enable monopolar/bipolar/combined ablation as required for treatment. 
With respect to claim 30, although Levin discloses all elements of claim 29, Levin fails to disclose an entirely simultaneous first and second time period of radiofrequency ablation duration. However, in the same field of endeavor, Hirsch teaches wherein the device is configured to apply the first radio frequency ablation current and the second radio frequency ablation current simultaneously to the target tissue (Hirsch, claim 1, and Fig. 5, [0170] and [0172]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin with the simultaneous radiofrequency duration of Hirsch in order to more effectively treat the targeted tissue.
With respect to claim 33, although Levin /Hirsch as above teaches all of the elements of claim 30, Levin fails to disclose the intracellular and extracellular targeting of tissue through a first and second current path. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path (Hirsch; [0022] and [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin with the current paths of Hirsch in order to more effectively treat the targeted tissue.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Levin, as applied to claim 8 above, and further in view of Waldstreicher et al., (US 20190201089; hereinafter Waldstreicher).
With respect to claim 9, although Levin discloses all of the elements of claim 8, Levin fails to disclose that the first time period is different the second time period.  However, in the same field of endeavor, Waldstreicher teaches wherein the first time period is different from the second time period (Waldstreicher; [0289] and Fig. 13, [0406]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation method of Levin with the two distinct time periods of ablation of Waldstreicher in order to more effectively treat the targeted tissue.
Claims 17, 19-21, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Waldstreicher.
With respect to claim 17, Levin discloses (Figure 1) a method for ablating tissue, the method comprising: applying a first radio frequency ablation current (a first ablation signal) to ablate a target tissue; and applying a second radio frequency ablation current (a second ablation signal) to ablate the target tissue; wherein the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:4 to 1:400 ([0006], [0010]-[0011], [0029]-[0030]). 
Levin fails to disclose wherein the first radio frequency ablation current is configured to target extracellular matter, and wherein the second radio frequency ablation current is configured to target intracellular matter, or wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path. However, in the same field of endeavor, Waldstreicher teaches wherein the first radio frequency ablation current is configured to target extracellular matter (Waldstreicher, [0428], Fig. 57B), and wherein the second radio frequency ablation current is configured to target intracellular matter (Waldstreicher, [0302], Fig. 18), or wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation method of Levin with the extracellular and intracellular targeting following current paths of Waldstreicher in order to more effectively treat the targeted tissue.
With respect to claim 19, Levin further discloses that the first radio frequency ablation current and the second radio frequency ablation current are applied in sequence to the target tissue ([0006], [0010]-[0011], [0029]-[0030], [0047]).
With respect to claim 20, Levin further discloses that the first radio frequency ablation current is in the range of 50 kHz to 550 kHz ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 21, Levin further discloses that the second radio frequency ablation current is in the range of 600 kHz to 10,000 kHz ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 24, Levin further discloses that the first radio frequency ablation current is applied over a first time period at a first power level and the second radio frequency is applied over a second time period at a second power level, and wherein each of the first power level and the second power level are sufficiently high to ablate the target tissue site ([0006], [0010]-[0011], [0029]-[0030]).
With respect to claim 25, although Levin/Waldstreicher teaches all of the elements of claim 24, Levin fails to disclose that the first time period is different the second time period.  However, in the same field of endeavor, Waldstreicher teaches wherein the first time period is different from the second time period (Waldstreicher; [0289] and Fig. 13, [0406]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation method of Levin with the two distinct time periods of ablation of Waldstreicher in order to more effectively treat the targeted tissue.
With Respect to claim 27, Levin further discloses that the second time period occurs immediately after the first time period ([0006], [0010]-[0011], [0029]-[0030]).
Claims 18, 23, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Levin/Waldstreicher, and further in view of Hirsch.
With respect to claim 18, although Levin/Waldstreicher teaches all elements of the method of claim 17, the combination fails to teach that the first and second radiofrequency ablation currents are applied simultaneously. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are applied simultaneously to the target tissue (Hirsch, claim 1, and Fig. 5, [0170] and [0172]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for ablating tissue of Levin/Waldstreicher to include the capability of simultaneous delivery of two radiofrequency ablation currents in order to more effectively treat the targeted tissue. 
With respect to claim 23, although Levin/Waldstreicher teaches all elements of claim 17, the combination fails to teach a current configuration that maximizes ablation volume. However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are configured to maximize the total volume of target tissue to be ablated (Hirsch; [0030] and Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin/Waldstreicher with the current configuration to maximize ablation volume of Hirsch in order to more effectively treat the targeted tissue.
With respect to claim 26, although Levin/Waldstreicher teaches all elements of claim 24, the combination fails to teach a time overlap between a first and second time period of ablation current duration. However, in the same field of endeavor, Hirsch teaches wherein at least a portion of the first time period overlaps with at least a portion of the second time period (Hirsch, [0024], and Fig. 5; [0170] and [0172]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin/Waldstreicher with first and second radiofrequency duration overlaps in order to more effectively treat the targeted tissue.
With respect to claim 28, although Levin/Waldstreicher teaches all elements of claim 24, the combination fails to teach an entirely simultaneous first and second time period of radiofrequency ablation duration. However, in the same field of endeavor, Hirsch teaches wherein the device is configured to apply the first radio frequency ablation current and the second radio frequency ablation current simultaneously to the target tissue (Hirsch, claim 1, and Fig. 5; [0170] and [0172]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin/Waldstreicher with the simultaneous radiofrequency duration of Hirsch in order to more effectively treat the targeted tissue.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Levin, and further in view of Govari et al., (US 20120116387; hereinafter Govari).
With respect to claim 13, although Levin discloses the method of claim 1, Levin fails to disclose that the first radio frequency ablation current and the second radio frequency ablation current are emitted from the same electrode source. However, in the same field of endeavor, Govari teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are emitted from the same electrode source (Govari; [0025]-[0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Levin with the same electrode source as taught by Govari in order to more effectively treat the targeted tissue.
Response to Arguments
Applicant’s arguments filed 07/11/2022, regarding the newly added claim amendments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Levin, which teaches an ablation apparatus/method applying a first radio frequency ablation current (a first ablation signal) to a target tissue; and applying a second radio frequency ablation current (a second ablation signal) to the target tissue; wherein the ratio of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:4 to 1:400. Therefore, Levin teaches the invention as claimed at least in amended claims 1 and 29. Similarly, in combination with Waldstreicher, the modified method teaches the invention as claimed at least in amended claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794